UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: June 30, 2011 Date of reporting period: December 31, 2010 Item 1. Reports to Stockholders. McCarthy Multi-Cap Stock Fund (MGAMX) Semi-Annual Report For the Six Months Ended December 31, 2010 McCarthy Multi-Cap Stock Fund, a series of Advisors Series Trust (MGAMX) Semi-Annual Letter to Shareholders December 31, 2010 “Value, Growing Value and Management” The Fund strives to maintain a portfolio of companies: üthat represent compelling investment value üthat should grow shareholder value in the future üthat are led by honest and capable managers Dear Fellow and Prospective Shareholder: Thank you for your investment in the McCarthy Multi-Cap Stock Fund. The McCarthy Multi-Cap Stock Fund’s (the “Fund,” ticker: MGAMX) performance for various periods ended December 31, 2010, and the performance for the Standard & Poor’s 500® Index (the “Index” or the “S&P 500®”), with dividends reinvested, are shown in the table below: Since Portfolio or Index Six One Three Five 8/6/2001 As of December 31, 2010 Months Year Years Years Inception Cumulative: McCarthy Multi-Cap Stock Fund +17.09% +9.03% +1.60% +10.39% +36.35% S&P 500® Index +23.27% +15.06% -8.32% +11.99% +25.62% Annualized: McCarthy Multi-Cap Stock Fund +9.03% +0.53% +2.00% +3.35% S&P 500® Index +15.06% -2.86% +2.29% +2.46% Gross Expense Ratio 1.14% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.mgamx.com or calling 1-866-811-0228. Performance Overview: As noted in our June 30, 2010 shareholder letter, the Fund prefers the shares of “high quality” companies.Our research has continued to find numerous high quality companies with what we feel have better risk/reward characteristics than lesser quality companies.High quality companies tend to have the following characteristics: (1) they are larger companies with a global footprint and they can thus enjoy growth opportunities around the world (2) they have solid balance sheets and are self-funding – thus their growth is not dependent on creditors or the capital markets (3) they have a history of generating high returns on invested capital – with prudent capital allocation, shareholder value should grow and (4) they generate ample free cash flow which should allow the Company to pay, and raise, cash dividends, repurchase stock and invest in growth opportunities. 2 While the Fund produced double-digit returns in the second half of 2010, the Fund’s 17.09% gain underperformed the 23.27% gain of the S&P 500® Index.For the twelve months ended December 31, 2010, the Fund gained 9.03% while the S&P 500® Index gained 15.06%.While 2010 had periods of high quality stock leadership, performance was generally led by smaller capitalization companies and companies that we consider to be of lower quality.Consistent with the Fund’s investment time horizon for stock investments, at December 31, 2010 the Fund’s cumulative three-year gain was 1.60% which outperformed the 8.32% cumulative loss of the S&P 500® Index.Since inception in August, 2001, the Fund’s cumulative gain was 36.35% which outperformed the 25.62% gain of the S&P 500® Index. Performance Attribution Discussion: Generally, the aforementioned preference for lower quality and smaller capitalization stocks by stock market participants was obvious in the Fund’s weak showing for security selection in the second half of 2010.We are optimistic that those preferences will be short-term in duration as market participants recognize the favorable reward-to-risk attributes of high quality stocks. Ten Largest Fund Holdings as of December 31, 2010 % Microsoft Corp. % ConocoPhillips % Verizon Communications, Inc. % Devon Energy Corp. % Johnson & Johnson % ENSCO International, Inc. % Exxon Mobil Corp. % United Technologies Corp. % Hewlett-Packard Co. % Transatlantic Holdings, Inc. % Total of Ten Largest Holdings % For the six months ended December 31, 2010, the Fund’s Healthcare and Telecommuni-cations holdings contributed positively to performance.Stock selection, rather than economic sector allocation, was the positive factor in the Fund’s Healthcare sector relative performance. Endo Pharmaceuticals Holdings, Inc. was the top contributor to overall Fund performance. The Telecommunications sector gave the Fund two top-ten contributors to overall performance for the six-months ended December 31, 2010. The Telecommunications stocks that helped performance were Verizon Communications, Inc. and Vodaphone Group, PLC.Both stocks provided excellent price gains and an attractive dividend yield.Based in England, Vodaphone Group, PLC provides wireless telecommunications services in Europe, Africa, Asia and also owns 45% of Verizon Wireless in the U.S.Other notable contributors to performance included Energy sector stocks ConocoPhillips and Ensco PLC. Relative performance for the second half of 2010 was hindered noticeably by our stocks in the Consumer Discretionary sector.Among the Fund’s poorest performers were “for-profit” education stocks Apollo Group, Inc., Corinthian Colleges, Inc. and Lincoln Educational Services Corp.Corinthian Colleges and Lincoln Educational were sold from the Fund’s portfolio before December 31, 2010.Additional stocks that detracted from Fund performance were International Speedway Corp. and Hewlett-Packard Co. 3 Once again, thank you for being our partners in the McCarthy Multi-Cap Stock Fund!The officers, employees, and affiliates of your Fund’s advisor have a substantial investment in the Fund.We believe our investment in the Fund properly aligns our interests with yours, now and in the future. Sincerely, McCarthy Group Advisors, LLC Richard L. Jarvis Portfolio Manager Opinions expressed are those of Richard L. Jarvis and are subject to change, are not guaranteed and should not be considered investment advice. The Fund invests in small- and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. “Free cash flow” is a company’s net operating cash flow minus expenditures required to maintain the company’s assets.A company may use its free cash flow to pay dividends, reduce debt, repurchase stock or invest in growth opportunities. “Return on invested capital” is a company’s net income divided by the total capital of the company. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy.Indexes are not available for direct investment and do not incur expenses. Fund sector allocations and portfolio holdings are subject to change and are not recommendations to buy or sell any security. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The information contained in this report is authorized for use when preceded or accompanied by a prospectus for the McCarthy Multi-Cap Stock Fund, which includes more complete information on the charges and expenses related to an ongoing investment in the Fund.Please read the prospectus carefully before you invest or send money. The Fund is distributed by Quasar Distributors, LLC. 4 SECTOR ALLOCATION OF PORTFOLIO ASSETS at December 31, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. 5 SCHEDULE OF INVESTMENTS at December 31, 2010 (Unaudited) Shares COMMON STOCKS - 92.75% Value Aerospace & Defense - 3.57% The Boeing Co. $ ITT Corp. Raytheon Co. Beverages: Non-Alcoholic - 2.41% PepsiCo., Inc. Computer Processing Hardware - 2.41% Hewlett-Packard Co. Containers/Packaging - 1.37% Greif, Inc. - Class A Contract Drilling - 4.89% ENSCO International, Inc. - ADR Noble Corp.# Data Processing Services - 0.68% Western Union Co. Department Stores - 1.60% Kohl’s Corp.* Discount Stores - 2.38% Wal-Mart Stores, Inc. Drugstore Chains - 2.31% CVS Caremark Corp. Electronic Equipment /Instruments - 2.38% Xerox Corp. Household/Personal Care - 4.21% Colgate-Palmolive Co. Procter & Gamble Co. Industrial Conglomerates - 2.66% United Technologies Corp. Information Technology Services - 1.60% International Business Machines Corp. The accompanying notes are an integral part of these financial statements. 6 SCHEDULE OF INVESTMENTS (Continued) at December 31, 2010 (Unaudited) Shares COMMON STOCKS - 92.75% (Continued) Value Integrated Oil - 5.81% ConocoPhillips $ Exxon Mobil Corp. Life/Health Insurance - 0.82% Lincoln National Corp. Major Banks - 1.72% Bank of New York Mellon Corp. Major Telecommunications - 7.16% Atlantic Tele-Network, Inc. Telus Corp.# Verizon Communications, Inc. Vodafone Group Plc - ADR Managed Health Care - 5.66% UnitedHealth Group, Inc. WellCare Health Plans, Inc.* Wellpoint, Inc.* Oil & Gas Production - 2.78% Devon Energy Corp. Other Consumer Services - 1.45% Apollo Group, Inc. - Class A* Other Metals/Minerals - 0.92% Compass Minerals International, Inc. Packaged Software - 3.26% Microsoft Corp. Pharmaceuticals: Generic - 0.76% Mylan, Inc.* Pharmaceuticals: Major - 9.66% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. The accompanying notes are an integral part of these financial statements. 7 SCHEDULE OF INVESTMENTS (Continued) at December 31, 2010 (Unaudited) Shares COMMON STOCKS - 92.75% (Continued) Value Property/Casualty Insurance - 9.06% ACE Ltd.# $ Allied World Assurance Company Holdings, Ltd.# Aspen Insurance Holdings Ltd.# Berkshire Hathaway, Inc. - Class B* Transatlantic Holdings, Inc. Reinsurance - 5.05% Endurance Specialty Holdings Ltd.# Montpelier Re Holdings Ltd.# RenaissanceRe Holdings Ltd.# Semiconductors - 4.17% Intel Corp. Texas Instruments, Inc. Telecommunications Equipment - 2.00% Harris Corp. TOTAL COMMON STOCKS (Cost $53,619,632) SHORT-TERM INVESTMENTS - 6.98% Federated Prime Obligations Fund, Institutional Class, 0.17%† (Cost $4,734,969) TOTAL INVESTMENTS IN SECURITIES (Cost $58,354,601) - 99.73% Other Assets in Excess of Liabilities - 0.27% NET ASSETS - 100.00% $ * Non-income producing security. # U.S.traded security of a foreign issuer. † Rate shown is the 7-day yield as of December 31, 2010. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES at December 31, 2010 (Unaudited) ASSETS Investments, at value (cost $58,354,601) $ Cash Receivables: Fund shares issued Dividends and interest Prepaid expenses Total Assets LIABILITIES Payables: Fund shares redeemed Advisory fees Audit fees Fund accounting fees Printing and mailing fees Transfer agent fees and expenses Administration fees Custodian fees Chief Compliance Officer fee Total Liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$67,847,460 / 6,250,763 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments and foreign currency related transactions Net Assets $ The accompanying notes are an integral part of these financial statements. 9 STATEMENT OF OPERATIONS For the Six Months Ended December 31, 2010 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax withheld of $4,700) $ Interest Total income EXPENSES Advisory fees (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Custody fees (Note 4) Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Registration fees Miscellaneous fees Shareholder reporting Insurance Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 10 STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, 2010 Year Ended (Unaudited) June 30, 2010 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments and option contracts written Net change in unrealized appreciation on investments and option contracts written Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total decrease in net assets resulting from distributions ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income of $ $ (a) A summary of shares transactions is as follows: Six Months Ended December 31, 2010 Year Ended (Unaudited) June 30, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 11 FINANCIAL HIGHLIGHTS For a fund share outstanding throughout the period Six Months Ended Year Year Year Year Year December 31, Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income/(loss) ) Net realized and unrealized gain/(loss) on investments and option contracts written ) ) Total from investment operations ) ) Less distributions to shareholders: From net investment income ) — From net realized gain on investments and option contracts written — — ) Total distributions ) Net asset value, end of period $ Total return %1 % -19.95
